In a proceeding to invalidate petitions *935designating appellant as a candidate in the Democratic Party Primary Election to be held on June 4, 1973 for nomination to the public office of President of the Council of the City of New York, the appeal is from an order of the Supreme Court, Kings County, dated May 7, 1973, which denied appellant’s oral application to change the place of trial to the Supreme Court in Bronx County or New York County. Order affirmed, without costs. No opinion. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.